             Case 5:20-cv-00676 Document 1 Filed 06/04/20 Page 1 of 18
                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

JULIO CESAR OVALLE,                               §
                                                  §
               Plaintiff                          §
v.                                                §
                                                  §                      CIVIL ACTION NO._____
UNITED STATES of AMERICA,                         §
DOE C.B.P. AGENTS 1-10, &                         §
DOE I.C.E. AGENTS 1-10                            §
                                                  §
               Defendant                          §

                             PLAINTIFF’S ORIGINAL COMPLAINT

       COMES NOW PLAINTIFF, JULIO CESAR OVALLE (hereinafter referred to as

“Plaintiff” or “Mr. Ovalle”), complaining of Defendant UNITED STATES, specifically United

States Customs & Border Protection (hereinafter referred to as “C.B.P.”), United States Immigration

and Customs Enforcement (I.C.E.), and the Department of Homeland Security (hereinafter referred

to as “D.H.S.”), Defendant DOE C.B.P. AGENTS 1-10, and Defendant DOE I.C.E. AGENTS 1-

10 (collectively referred to as “Defendants DOE AGENTS”) and for a cause of action would show

the Court and/or the jury the following:

                                              PARTIES

1.     Plaintiff JULIO CESAR OVALLE is a native born United States citizen, born in California

who currently resides in San Antonio, Bexar County, Texas.

2.     Defendant UNITED STATES of AMERICA, (“Defendant” or “United States”) is the duly

constituted and sovereign government of the United States of America. The Defendant U.S.A. may

be sued under the FTCA, under which the United States has waived its sovereign immunity for

claims of false imprisonment, intentional infliction or emotional distress, and negligence arising from

the wrongful acts or omissions of its agents, including U.S.B.P. agents, U.S.I.C.E. agents, and

U.S.D.H.S. agents, acting within the scope of their employment. Defendant may be served with

process by serving the following: William P. Barr, Attorney General of the United States, through

the Civil Process Clerk at the U. S. Department of Justice, 950 Pennsylvania Avenue, NW,
             Case 5:20-cv-00676 Document 1 Filed 06/04/20 Page 2 of 18
Washington D.C. 20530.

3.      Defendants DOE C.B.P. AGENTS 1-10, inclusive, are sued herein under fictitious names

because their true names, capacities, and/or degree of responsibility for the facts alleged herein are

unknown to Plaintiff at this time. When Plaintiff ascertains this information, he will amend this

Complaint accordingly.

4.      Defendants DOE I.C.E. AGENTS 1-10, inclusive, are sued herein under fictitious names

because their true names, capacities, and/or degree of responsibility for the facts alleged herein are

unknown to Plaintiff at this time. When Plaintiff ascertains this information, he will amend this

Complaint accordingly.

                                            JURISDICTION

5.      Suit is brought for money damages for personal and mental injuries caused by the negligent

or wrongful act(s) or omission(s) of Defendants DOE C.B.P. AGENTS 1-10 and Defendants DOE

I.C.E. AGENTS 1-10 as employees of the Defendant UNITED STATES OF AMERICA, while

acting within the scope of his, her, or their office or employment and this Court has jurisdiction

over this cause of action pursuant to 28 U.S.C. §§ 1331, the Fourth and Fifth Amendments to the

United States Constitution, and the Federal Tort Claims Act. On September 17, 2018, Plaintiff

submitted an Administrative Claim on Form SF 95, Claim for Damages to the United States

Department of Homeland Security. On March 15, 2019, Defendant responded with a letter

requesting Plaintiff to supplement original claim. On June 11, 2019 Plaintiff supplemented

accordingly. Defendant has failed to respond for more than 6 months and as a result is deemed a

final denial of the claim, pursuant to 28 U. S. C. § 2675 (a); 28 C.F.R. §14.9.

                                                    VENUE

6.      A substantial part of the events or omissions giving rise to the claim occurred in the District

and Venue is proper in this District pursuant to 28 U.S. C. § 1391 (b)(2); 28 U.S.C. 1346 (b).

                                                                                           Page 2 of 18
              Case 5:20-cv-00676 Document 1 Filed 06/04/20 Page 3 of 18
7.       At all relevant times herein, the United States Customs and Border Protection and United

States Immigration and Customs Enforcement are each a “federal agency” within the meaning of 28

U.S.C. §2671.

                                         STATEMENT OF FACTS

8.      Julio Cesar Ovalle is a twenty-five-year-old United States citizen, born in Los Angeles,

California on September 2, 1994. See Exhibit A, Birth Certificate of Julio Cesar Ovalle. Mr. Ovalle’s

mother was born in the United States and his father has been a legal resident of the United States

for over thirty years. Mr. Ovalle struggles with the English language and has a history of slight

mental health issues and a learning disability, as documented during his attendance at Stevens High

School in San Antonio, Texas, where he attended through the eleventh grade. Further, after a

disturbance at Mr. Ovalle’s family home in August 2015, documentation of the San Antonio Police

Department for Mr. Ovalle, under the same name, birthdate, and Texas identification card number,

specifically stated that Mr. Ovalle was reported to have a mental illness.

9.      On Monday, June 11, 2018, while walking on a public street, Mr. Ovalle was detained by

Defendant DOE C.B.P. AGENT 1-10. At all relevant times, Defendants DOE C.B.P. AGENT 1-

10 were “law enforcement officers” within the meaning of 28 U.S.C. Section 2680 (h). At the time

of his detainer, Mr. Ovalle had a Texas identification card on his person with a San Antonio, Texas

address and date of birth, which provided his information. See Exhibit B, Copy of Texas

Identification Card of Julio Cesar Ovalle. Pursuant to Texas Transportation Code Sec. 521.101(d-

1)(1) and (2), Mr. Ovalle’s Texas identification card confirmed to the agent that Mr. Ovalle was a

U.S. citizen; or at the very least, had legal status to obtain a valid Texas I.D. Id.

10.     In violation of the United States Constitution and federal law that prohibits the detainer of a

United State citizen, Defendant DOE C.B.P. AGENT 1-10 arrested and detained Mr. Ovalle and

took him to the Cotulla, Texas I.C.E. detention facility where he was falsely imprisoned by

                                                                                           Page 3 of 18
               Case 5:20-cv-00676 Document 1 Filed 06/04/20 Page 4 of 18
Defendant DOE I.C.E. AGENT 1-10.1 Defendant DOE I.C.E. AGENT 1-10 then started to

initiate deportation proceedings without allowing Mr. Ovalle to see a judge and without conducting

an investigation into Mr. Ovalle’s claims of citizenship by birth, in violation of the United States

Constitution, federal law, and official policies of the Defendant.2

11.      While in the C.B.P. vehicle, on their way to the Cotulla, Texas station, Defendant DOE

C.B.P. AGENT 1-10 repeatedly asked Plaintiff “where he crossed” the border and “where was he

from.” Mr. Ovalle repeatedly told him he was a U.S. citizen and that he was born in the United

States and that he had a passport he could show him if he was allowed to get it from his home,

which was less than five miles from where he was detained. However, Defendant DOE C.B.P.

AGENT 1-10 ignored Mr. Ovalle’s claims and instead laughed at him. Furthermore, Defendant

DOE C.B.P. AGENT 1-10 who processed Mr. Ovalle while he was in Cotulla either willfully and

intentionally ignored Mr. Ovalle’s US Citizenship claims and the validity of his identification card, or

they negligently never checked to verify his legal status in the United States, which would have

shown that he was a U.S. citizen by birth. Lastly, Defendant DOE C.B.P. AGENT 1-10 refused his

plea to be allowed to make a call to his father to bring his passport so he could be released.

12.      Mr. Ovalle was wrongfully detained overnight at the U.S.B.P. Station in Cotulla and then was

transferred to Laredo, Texas on Tuesday, June 12, 2018. The deportation proceedings were

immediately initiated by Defendant DOE I.C.E. AGENT 1-10, without being allowed to see a judge

pursuant to 8 U.S.C. 1229(a). While in detention and despite Plaintiff’s mental disability that was

documented within records available to Defendants, Plaintiff was told to sign a series of documents




1 See U.S. Immigration and Customs Enforcement Policy 16001.2, Investigating the Potential U.S. Citizenship of
Individuals Encountered by ICE, found at
https://www.ice.gov/sites/default/files/documents/Document/2017/16001.2.pdf
2 Id.; see also 8 USCS §§ 1226, 1227, 1229, 1229a, 1229c, 1231 et al.

                                                                                                         Page 4 of 18
                Case 5:20-cv-00676 Document 1 Filed 06/04/20 Page 5 of 18
without explanation as to their contents or effect and without being afforded counsel in violation of

the United States Constitution, federal law, and official policy of the Defendants.3

13.      Plaintiff repeatedly stated to Defendant DOE I.C.E. AGENT 1-10 that he spoke very little

English, could not read in English, and did not understand the documents that he was being forced

to sign. Plaintiff did not graduate from high school and was placed in special education classes while

in high school in San Antonio. Because of his mental condition and his inability to speak or read

English, Plaintiff, to this day, does not comprehend what the significance, if any, was of the

documents he was forced to sign while in the custody of Defendant U.S.A. and its agents, including

Defendant DOE I.C.E. AGENT 1-10 and Defendant DOE C.B.P. AGENT 1-10.

14.      On this same day, Tuesday, June 12, 2018, Defendant U.S.A., though the acts and omissions

of Defendant DOE I.C.E. AGENT 1-10, deported Plaintiff to Nuevo Laredo, Tamaulipas, Mexico,

forcing him to walk across the border with other deportees. Mr. Ovalle’s pleas that he was a U.S.

citizen were willfully ignored again and no investigation was conducted that would have revealed

that Mr. Ovalle had a birth certificate, passport, and Texas identification card, all with the same

name and date of birth. See Exhibit C, Passport of Julio Cesar Ovalle. In doing so, Defendants

violated 8 C.F.R. § 235.3(b)(5), which required Mr. Ovalle to be removed from expedited removal

proceedings upon his claims of citizenship, and violated the United States Constitution, federal law,

and official policies of Defendants.4

15.      Mr. Ovalle was deported without ever seeing a Judge, making a telephone call, having access

to an attorney, or being given any opportunity to substantiate his citizenship, even beyond the Texas




3 SeeSection 504 of the Rehabilitation Act; see also 8 U.S.C. 1229a(b)(4)(B).
4 See supra; see also 8 C.F.R. § 235.3(b)(5)(“When an alien whose status has not been verified but who is claiming under
oath or under penalty of perjury to be a lawful permanent resident, refugee, asylee, or U.S. citizen is ordered removed
pursuant to section 235(b)(1) of the Act, the case will be referred to an immigration judge for review of the expedited
removal order . . . . If the immigration judge determines that the alien . . . is a U.S. citizen . . . the immigration judge will
terminate proceedings and vacate the expedited removal order.”)
                                                                                                                  Page 5 of 18
                  Case 5:20-cv-00676 Document 1 Filed 06/04/20 Page 6 of 18
identification card he had on his person.5 Upon his deportation, his phone was returned to him and

he was able to call his father from the Mexican side of the border. This was the first call Plaintiff was

able to make to any family member since the time he was taken into custody by DOE C.B.P.

AGENT 1-10 on the morning of Monday, June 11. His father told him to wait at the Mexican

Immigration Center and that he would start the drive from San Antonio to Nuevo Laredo

immediately with his passport and birth certificate. As Mr. Ovalle was waiting for his father, a truck

approached his location with members from a Mexican cartel. These cartel members abducted

Plaintiff while he was waiting outside the Mexican Immigration Center and took him to a house

outside of Nuevo Laredo, where Mr. Ovalle was held for ransom.

16.         The cartel called Mr. Ovalle’s family and left recorded messages demanding ransom money

be paid in exchange for Mr. Ovalle’s life. After receiving these messages, his father went to the

Federal Bureau of Investigation (F.B.I.) in Laredo, Texas with Plaintiff’s birth certificate and

passport and told them what happened. The F.B.I. communicated with its Mexican counterparts and

started helping Mr. Ovalle’s family. By Friday of that week, with the assistance of the F.B.I., the

cartel that abducted Plaintiff released him at the International Bridge, after having physically and

mentally abused him. When he was being transferred to be released, Plaintiff overheard one of the

cartel members state to the other, “this guy’s a U.S. citizen and the F.B.I. and the American

Consulate are looking for him.”

17.         Based on the information so quickly and easily given by Mr. Ovalle’s family to the F.B.I.,

they determined that Mr. Ovalle was a U.S. citizen and belonged in the United States without even

conducting an investigation. Thankfully, and because the F.B.I. immediately recognized the wrong

committed and intervened, Mr. Ovalle was returned within the week—alive but damaged. Had

Defendant U.S.A., Defendant DOE C.B.P. AGENT 1-10, or Defendant DOE I.C.E. AGENT 1-10



5   See 8 USCS §§ 1226, 1227, 1229, 1229a, 1229c, 1231 et al.; see also 8 U.S.C. 1229a(b)(4)(B).
                                                                                                   Page 6 of 18
               Case 5:20-cv-00676 Document 1 Filed 06/04/20 Page 7 of 18
respected any of Mr. Ovalle’s due process rights, these agencies also would have been able to see

that Mr. Ovalle was clearly a U.S. citizen and was, as he insisted, a native citizen born in California.

18.     Although his life was spared, the events that transpired over the course of the week of June

11, 2018 have caused Plaintiff to suffer severe emotional distress; after this ordeal, Plaintiff

attempted to commit suicide, has been hospitalized, still suffers from trauma, and is still seeking

treatment, all because Defendant U.S.A., Defendant DOE C.B.P. AGENT 1-10, or Defendant

DOE I.C.E. AGENT 1-10 did not believe that he was a U.S. citizen and refused to believe his

claims of U.S. citizenship. Based solely on racial profiling, discrimination, and predatory policies and

practices, Defendant U.S.A., Defendant DOE C.B.P. AGENT 1-10, or Defendant DOE I.C.E.

AGENT 1-10 deported Mr. Ovalle while he was and remains a U.S. citizen.

                                FIRST CLAIM FOR RELIEF
                        FIFTH AMENDMENT TO THE U.S. CONSTITUTION
       BIVENS V. SIX UNKNOWN NAMED AGENTS OF FEDERAL BUREAU OF NARCOTICS
   AGAINST DEFENDANT DOE I.C.E. AGENTS 1-10 & DEFENDANT DOE C.B.P. AGENTS 1-10

19.     Plaintiff realleges and incorporates herein by reference each and every allegation contained in

paragraphs 1 through 18 of this Complaint.

20.     By illegally, arbitrarily, and capriciously deporting Mr. Ovalle, a United States citizen by birth,

to Mexico, Defendants DOE AGENTS deprived Mr. Ovalle of his constitutional right to liberty

without due process of law in violation of the Fifth Amendment to the United States Constitution.

Defendants deported or caused Mr. Ovalle to be deported without reasonable basis or lawful

authority.

21.     Defendants DOE AGENTS acted under color of law and acted or purported to act in the

performance of official duties under federal, state, county, or municipal laws, ordinances, or

regulations.

22.     Defendants DOE AGENTS’ conduct violated clearly established constitutional or other

rights of which Defendants knew, or of which a reasonable public official should have known.
                                                                                               Page 7 of 18
               Case 5:20-cv-00676 Document 1 Filed 06/04/20 Page 8 of 18
23.       Defendants DOE AGENTS’ actions, omissions, policies, patterns, practices, and customs,

as complained of herein, were intentional and reckless and demonstrate a callous disregard for, or

deliberate indifference to, Mr. Ovalle’s personal safety, security, freedom, and civil and constitutional

rights.

24.       These violations are compensable under Bivens v. Six Unknown Named Agents of Federal Bureau

of Narcotics, 403 U.S.388 (1971). As a direct and proximate result of the unlawful actions of these

Defendants DOE AGENTS, Mr. Ovalle has suffered economic damages and significant physical

and emotional harm.

                                 SECOND CLAIM FOR RELIEF
                          FIFTH AMENDMENT TO THE U.S. CONSTITUTION
          BIVENS V. SIX UNKNOWN NAMED AGENTS OF FEDERAL BUREAU OF NARCOTICS
   AGAINST DEFENDANT DOE I.C.E. AGENTS 1-10 & DEFENDANT DOE C.B.P. AGENTS 1-10

25.       Plaintiff realleges and incorporates herein by reference each and every allegation contained in

paragraphs 1 through 18 of this Complaint.

26.       By illegally deporting Mr. Ovalle to Mexico, Defendants DOE AGENTS deliberately and

unconstitutionally discriminated against Mr. Ovalle on the basis of his race and ethnicity so as to

deny him equal protection of the law in violation of the Fifth Amendment to the United States

Constitution.

27.       Defendants DOE AGENTS acted under color of law and acted or purported to act in the

performance of official duties under federal, state, county, or municipal laws, ordinances, or

regulations. Defendants DOE AGENTS acted with the intent or purpose to discriminate against

Mr. Ovalle.

28.       Defendants DOE AGENTS’ conduct violated clearly established constitutional or other

rights of which Defendants knew, or of which a reasonable public official should have known.

29.       Defendants DOE AGENTS’ actions, omissions, policies, patterns, practices, and customs,

as complained of herein, were intentional and reckless and demonstrate a callous disregard for, or
                                                                                             Page 8 of 18
               Case 5:20-cv-00676 Document 1 Filed 06/04/20 Page 9 of 18
deliberate indifference to, Mr. Ovalle’s personal safety, security, freedom, and civil and constitutional

rights.

30.       These violations are compensable under Bivens v. Six Unknown Named Agents of Federal Bureau

of Narcotics, 403 U.S.388 (1971). As a direct and proximate result of the unlawful actions of these

Defendants DOE AGENTS, Mr. Ovalle has suffered economic damages and significant physical

and emotional harm.

                          THIRD CLAIM FOR RELIEF
                  FIFTH AMENDMENT TO THE U.S. CONSTITUTION
                                  DUE PROCESS
                     THE IMMIGRATION AND NATIONALITY ACT
                 SECTION 504 OF THE REHABILITATION ACT OF 1973
    RELIEF TO PROTECT MENTALLY DISABLED PERSONS FROM ILLEGAL DEPORTATION
  AGAINST DEFENDANT U.S.A., DEFENDANT DOE I.C.E. AGENTS 1-10, & DEFENDANT DOE
                               C.B.P. AGENTS 1-10

31.       Plaintiff realleges and incorporates herein by reference each and every allegation contained in

paragraphs 1 through 18 of this Complaint.

32.       Mr. Ovalle qualifies as an “individual with a disability” under 29 U.S.C. § 705 and 42 U.S.C. §

12102 by virtue of his significant cognitive disorders and mental disabilities and apparent

developmental disabilities.

33.       Section 504 of the Rehabilitation Act makes it unlawful to discriminate against an individual

with a mental disability by denying that individual the benefits and protections afforded other non-

disabled individuals.

34.       These Defendants had a duty under Section 504 of the Rehabilitation Act to promulgate,

implement and maintain adequate policies and safeguards to protect against discrimination against

individuals with mental and developmental disabilities in the provision of their services and to

ensure that the personal and civil rights of individuals receiving services while in the custody of the

federal government or its designated agents are protected.

35.       The Due Process Clause requires that all people, including individuals with mental
                                                                                             Page 9 of 18
             Case 5:20-cv-00676 Document 1 Filed 06/04/20 Page 10 of 18
disabilities like Mr. Ovalle, receive fair hearings when placed in proceedings for removal from the

United States.

36.     The Immigration and Nationality Act’s requirement that all people in removal proceedings

be afforded a reasonable opportunity to examine and present evidence and witnesses. See 8 U.S.C.

1229a(b)(4)(B).   This provision requires that unrepresented individuals who are not mentally

competent to represent themselves be afforded appointed counsel in their immigration detention

and removal proceedings, if they are unable to secure counsel by other means. Id.

37.     These Defendants’ failures to provide adequate and meaningful safeguards for people with

mental disabilities in the immigration detention and court systems resulted in Mr. Ovalle’s inability

to receive a fair hearing and subsequent deportation.

38.     Defendants’ failure to provide adequate and meaningful safeguards such as a right to counsel

in immigration court for people with mental disabilities violates INA’s requirement that respondents

have a reasonable opportunity to present evidence in court.

39.     These Defendants’ failure to provide intake and processing safeguards resulted in the

unlawful and unconstitutional presumption that Mr. Ovalle was a noncitizen unlawfully in the

United States, and ultimately led to his identification as a Mexican national subject to deportation.

40.     These Defendants’ actions, omissions, policies, patterns, practices, and customs, as

complained of herein, were intentional and reckless and demonstrate a callous disregard for, or

deliberate indifference to, Mr. Ovalle’s mental disability.

41.     These Defendants’ refusal and failure to promulgate and implement policies and procedures

to adequately identify and assess individuals with mental disabilities and to provide those individuals

with sufficient legal guidance and protections while in federal custody and subject to interrogation

and judicial or quasi-judicial proceedings constitute discrimination in violation of Section 504 of the

Rehabilitation Act, resulting in Mr. Ovalle’s unconstitutional and unlawful removal from the United

                                                                                           Page 10 of 18
              Case 5:20-cv-00676 Document 1 Filed 06/04/20 Page 11 of 18
States.

42.       These violations are compensable under Section 505 of the Rehabilitation Act, and Mr.

Ovalle is entitled to actual, compensatory, and punitive damages as a direct and proximate result of

the unlawful actions of these Defendants, which caused Mr. Ovalle irreparable injury.

                         FOURTH CLAIM FOR RELIEF
                  FIFTH AMENDMENT TO THE U.S. CONSTITUTION
                                 DUE PROCESS
    RELIEF TO PROTECT MENTALLY DISABLED PERSONS FROM ILLEGAL DEPORTATION
  AGAINST DEFENDANT U.S.A., DEFENDANT DOE I.C.E. AGENTS 1-10, & DEFENDANT DOE
                               C.B.P. AGENTS 1-10

43.       Plaintiff realleges and incorporates herein by reference each and every allegation contained in

paragraphs 1 through 18 of this Complaint.

44.       The Due Process Clause requires that citizens of the United States of America be afforded

adequate safeguards against unlawful removal from the country, including procedures reasonably

calculated to verify the citizenship and nationality of individuals in state or federal custody.

45.       These Defendants’ failure to provide adequate procedures and meaningful safeguards to

verify the citizenship of detainees during the intake, identification, and processing stages denied Mr.

Ovalle his constitutional right to liberty without due process of law. Such safeguards are especially

warranted where, as here, the detainee expressly claims to be a U.S. citizen and government records

are available to the custodial agency that would verify the citizenship of such individual.

46.       These Defendants’ failure to provide intake and processing safeguards resulted in the

unlawful and unconstitutional presumption that Mr. Ovalle was a non-citizen unlawfully in the

United States, and ultimately led to his identification as a Mexican national subject to deportation.

47.       In doing so, Defendants violated federal statute and official policies of Defendant.

According to U.S. Immigration and Customs Enforcement Policy 16.001.2, “As a matter of law,

ICE cannot assert its civil immigration enforcement authority to arrest and/or detain a U.S.



                                                                                              Page 11 of 18
              Case 5:20-cv-00676 Document 1 Filed 06/04/20 Page 12 of 18
citizen.”6 This policy requires that ICE personnel to assess the potential U.S. citizenship of an

individual encountered by ICE if the individual makes or has made a claim to U.S. citizenship, as

well as when certain indicia of potential U.S. citizenship…are present in a case even if the individual

does not affirmatively make a claim to U.S. citizenship.”7 This policy then requires “a factual

examination and a legal analysis that requires a check of all available DHS data systems and any

other reasonable means available to the officer.”8 A memorandum then must be jointly submitted

by the Enforcement and Removal Operations (ERO) or the Homeland Security Investigations (HIS)

who conducted the factual examination with the assistance of the Office of Chief Counsel (OCC)

for review, using a specific approved template.9 No such factual determination was known to have

been conducted in this case and no records were apparently kept in accordance with the requirement

that they be maintained within the PLAnet system.10

48.      As a result of the failure of Defendants to comply with this mandatory official policy, Mr.

Ovalle was incorrectly labeled as a citizen of Mexico and he was deported in violation of federal law.

See 8 USCS §§ 1226, 1227, 1229, 1229a, 1229c, 1231 et al. Mr. Ovalle suffered irreparable injury as a

result of Defendants’ violation of Mr. Ovalle’s constitutional rights under the Fifth Amendment to

                                  FIFTH CLAIM FOR RELIEF
                          FOURTH AMENDMENT TO THE U.S. CONSTITUTION
        BIVENS V. SIX UNKNOWN NAMED AGENTS OF FEDERAL BUREAU OF NARCOTICS
    AGAINST DEFENDANT DOE I.C.E. AGENTS 1-10 & DEFENDANT DOE C.B.P. AGENTS 1-10

49.      Plaintiff realleges and incorporates herein by reference each and every allegation contained in

paragraphs 1 through 18 of this Complaint.

50.      Defendants DOE AGENTS intentionally detained Mr. Ovalle in violation of his



6 See U.S. Immigration and Customs Enforcement Policy 16001.2, Investigating the Potential U.S. Citizenship of
Individuals Encountered by ICE, found at
https://www.ice.gov/sites/default/files/documents/Document/2017/16001.2.pdf
7 Id.
8 Id.
9 Id.
10 Id.

                                                                                                        Page 12 of 18
               Case 5:20-cv-00676 Document 1 Filed 06/04/20 Page 13 of 18
constitutional right to be free from unreasonable seizures, as guaranteed by the Fourth Amendment

to the United States Constitution.

51.       Defendants DOE AGENTS acted under color of law and acted or purported to act in the

performance of official duties under federal, state, county, or municipal laws, ordinances, or

regulations.

52.       Defendants DOE AGENTS’ conduct violated clearly established constitutional or other

rights of which Defendants knew, or of which a reasonable public official should have known. See 8

USCS §§ 1226, 1227, 1229, 1229a, 1229c, 1231 et al.

53.       Defendants DOE AGENTS’ actions, omissions, policies, patterns, practices, and customs,

as complained herein, were intentional and reckless and demonstrate a callous disregard for, or

deliberate indifference to, Mr. Ovalle’s personal safety, security, freedom, and civil and constitutional

rights.

54.       These violations are compensable under Bivens v. Six Unknown Named Agents of Federal Bureau

of Narcotics, 403 U.S.388 (1971). As a direct and proximate result of the unlawful actions of these

Defendants DOE AGENTS, Mr. Ovalle has suffered economic damages and significant physical

and emotional harm.

                                  SIXTH CLAIM FOR RELIEF
                               FALSE ARREST AND IMPRISONMENT
                                   FEDERAL TORT CLAIMS ACT
                         AGAINST DEFENDANT UNITED STATES OF AMERICA

55.       Plaintiff realleges and incorporates herein by reference each and every allegation contained in

paragraphs 1 through 18 of this Complaint.

56.       Defendants DOE AGENTS intentionally and unlawfully deprived Mr. Ovalle of his liberty

by holding Mr. Ovalle, a United States citizen, in C.B.P. and I.C.E. custody for an appreciable period

of time and by physically expelling Mr. Ovalle from the national borders of the United States.

Defendants DOE AGENTS were acting within the scope of their employment when they
                                                                                            Page 13 of 18
              Case 5:20-cv-00676 Document 1 Filed 06/04/20 Page 14 of 18
committed these acts.

57.      Mr. Ovalle did not consent to his arrest, imprisonment, detention, or deportation.

58.      As a direct and proximate result of Defendants’ conduct, Mr. Ovalle has suffered and

continues to suffer damages in an amount to be proven at trial.

59.      Mr. Ovalle filed a claim with the Department of Homeland Security based on these injuries

in accordance with the Federal Tort Claims Act. The Department of Homeland Security denied this

claim.

                               SEVENTH CLAIM FOR RELIEF
                                       NEGLIGENCE
                                 FEDERAL TORT CLAIMS ACT
                        AGAINST DEFENDANT UNITED STATES OF AMERICA

60.      Plaintiff realleges and incorporates herein by reference each and every allegation contained in

paragraphs 1 through 18 of this Complaint.

61.      Defendants DOE AGENTS breached their duty of reasonable care by negligently acting or

failing to act in such a way that resulted in Mr. Ovalle’s wrongful detention and deportation by

C.B.P. and I.C.E., which these defendants knew or should have known posed a substantial risk of

grave harm to Mr. Ovalle.

62.      Defendants DOE AGENTS were negligent in performing their duties and failed, neglected

and/or refused to properly and fully discharge their responsibilities by, among other things:

      a. Failing to review readily available documentation in Mr. Ovalle’s possession that showed that

         Mr. Ovalle was legally in the United States;

      b. Failing to review readily available documentation in Mr. Ovalle’s possession that showed that

         Mr. Ovalle was born in California;

      c. Failing to investigate Mr. Ovalle’s claims that he was born in California;

      d. Coercing Mr. Ovalle to sign documents while in the custody of Defendants that he failed to

         comprehend;
                                                                                           Page 14 of 18
         Case 5:20-cv-00676 Document 1 Filed 06/04/20 Page 15 of 18
e. Failing to provide Mr. Ovalle, who suffers from a mental illness and/or mental deficiencies,

     with assistance to (1) understand his rights, (2) read and understand the forms he was

     coerced to sign, and (3) protect him from coercive interrogation tactics;

f. Creating and/or sanctioning policies, patterns, practices, and customs of detaining,

     interrogating, and deporting individuals based upon their race and/or ethnicity;

g. Failing to adequately train and supervise personnel performing immigration duties;

h. Holding and deporting a United States citizen;

i.   Failure to ensure U.S. Customs and Border Protection complies with federal law pursuant to

     6 U.S.C. § 211 (c)(12);

j.   Failure to comply with standard operating procedures pursuant to 6 U.S.C. § 211 (c)(16);

k. Failure to comply with standard operating procedures pursuant to 6 U.S.C. § 211 (c)(17);

l.   Failure to comply with statutory and regulatory authority provided by the Constitution of the

     United States of America;

m. Failure to protect a Citizen of the United States from unreasonable search and seizure;

n. Failure to provide a Citizen of the United States with due process;

o. Failing to allow Plaintiff access to information on detainee rights at Border Patrol processing

     centers;

p. Failing to allow Plaintiff the right to contract a representative of such individual’s

     government for the purposes of United States treaty obligations;

q. Negligent treatment of a citizen of the United States;

r. Failing to confirm with Plaintiff’s Texas identification card that Plaintiff was a citizen of the

     United States;

s. Failing to provide Plaintiff an opportunity to provide proper documentation such as U.S.

     Passport or state identification to show Plaintiff was a citizen of the United States; and

                                                                                         Page 15 of 18
              Case 5:20-cv-00676 Document 1 Filed 06/04/20 Page 16 of 18
      t. Other acts of negligence.

Defendants DOE AGENTS were acting within the scope of their employment when they

committed these acts.

63.      As a direct and proximate result of Defendants’ conduct, Mr. Ovalle has suffered and

continue to suffer damages in an amount to be proven at trial.

64.      Mr. Ovalle filed a claim with the Department of Homeland Security based on these injuries

in accordance with the Federal Tort Claims Act. The Department of Homeland Security denied this

claim.

                                 EIGHTH CLAIM FOR RELIEF
                        INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                                   FEDERAL TORT CLAIMS ACT
                         AGAINST DEFENDANT UNITED STATES OF AMERICA

65.      Plaintiff realleges and incorporates herein by reference each and every allegation contained in

paragraphs 1 through 18 of this Complaint.

66.      Defendants DOE AGENTS’ willful acts constitute outrageous conduct insofar as they were

intended to cause Mr. Ovalle to be held in Defendants’ custody, interrogated, and expelled from the

national borders of the United States.

67.      Defendants DOE AGENTS intended to cause Mr. Ovalle emotional distress, and/or acted

in reckless disregard of the likelihood of causing Mr. Ovalle emotional distress, in committing these

acts. Defendants DOE AGENTS were acting within the scope of their employment when they

committed these acts.

68.      As a direct and proximate result of Defendants DOE AGENTS’ acts, Mr. Ovalle suffered

and continues to suffer severe mental anguish and emotional and physical distress.

69.      Mr. Ovalle has incurred and continues to incur medical expenses and other damages in an

amount to be proven at trial.



                                                                                           Page 16 of 18
             Case 5:20-cv-00676 Document 1 Filed 06/04/20 Page 17 of 18
                                                 DAMAGES

70.     Plaintiff incorporates by reference each and every allegation contained in the preceding

paragraphs as if fully set forth herein. As a direct and proximate result of the acts and omissions of

Defendants, Plaintiff JULIO CESAR OVALLE has suffered serious damages as a result of the

occurrence including but not limited to the following:

            a. For general damages against the Defendants, jointly and severally, in an amount to
               be proven at trial;
            b. For special damages against the Defendants, jointly and severally, in an amount to be
               proven at trial;
            c. For punitive and exemplary damages against Defendants DOE AGENTS, jointly
               and severally, in an amount to be proven at trial;
            d. For reasonable costs, expenses, and attorneys’ fees pursuant to 42 U.S.C. § 1988, 29
               U.S.C. § 794a, and any other applicable state and federal law; and
            e. For such other relief as the Court deems just, equitable, and proper.

                                              JURY DEMAND

71.     Plaintiff respectfully requests a trial by jury of the issues in this case.

                                                  PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that the Defendants be cited to

appear and answer, and that upon final trial, Plaintiff have judgment against Defendants for all relief

requested, for pre-judgment interest, post judgment interest, for costs of this suit, and for such other

and further relief, general and special, at law or in equity, to which Plaintiff is justly entitled.




                                                                                                Page 17 of 18
Case 5:20-cv-00676 Document 1 Filed 06/04/20 Page 18 of 18



                               Respectfully submitted,

                               Espinoza Law Firm, PLLC
                               10202 Heritage Blvd.
                               San Antonio, TX 78216
                               210.229.1300 t
                               210.229.1302 f
                               www.espinozafirm.com



                               ______________________________
                               JAVIER ESPINOZA
                               Texas Bar No. 24036534
                               javier@espinozafirm.com
                               e-service@espinozafirm.com
                               LARA BROCK
                               Texas Bar No. 24085872
                               lara@espinozafirm.com


                               ATTORNEYS FOR PLAINTIFF




                                                             Page 18 of 18
